DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 04/08/21 (“Amend.”), in which: claim 3 is amended and the rejection of the claims are traversed.  Claims 1-6 are currently pending an Office action on the merits as follows.

Allowable Subject Matter
Claims 1, 2 and 4-6 are allowed.

Response to Arguments
Applicant’s arguments filed 04/08/21 have been fully considered but are not persuasive.  
Applicant argues on page 11 of the instant Remarks:
In further reference to FIG. 15 of Nakamura above, the visual recognition position 1406 corresponding to an intersecting point between two extended lines clearly provides one image plane, while the configuration of the Present Application (as shown in FIG. 12 above) clearly shows two separate virtual image planes that expand the virtual image in the horizontal direction. (Emphasis Added).
For the convenience of the Examiner, the Applicant has provided additional clarification below to illustrate the difference between the virtual image observed by a driver based on the configuration of Nakamura versus the configuration of the Present Application. In Nakamura, a driver can see an image like the image shown in Fig. A in the driver’s viewing area. In contrast, in the Present Application, a driver can see an image like the image shown in Fig. B in the driver’s viewing area, in which two virtual images are arranged in the horizontal direction:

The examiner respectfully disagrees.  Nakamura is using multiple display devices to provide images (on planes) that extend in a horizontal direction.  It appears that the applicant’s use of “plane” is different than the view taken by the examiner in relation the wording of claim 3.  Additionally, all images projected have a horizontal component (plane) or there would be no image for the driver to see.
The examiner reminds the applicant that in accordance with MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003)” (MPEP 2106). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okayama (hereinafter “Oka”) (US Publication 2016/0202479) in view Nakamura (US Publication 2005/0154505).
Regarding independent claim 3, Oka teaches a head up display system for a vehicle, the system including:
a first head up display and a second head up display, (In relation to Fig.7, starting at [0070], Oka teaches of having a first head up display unit, 111 and a second head up display unit, 121 which provides a I1 and I2 image);
wherein the first and second head up displays are installed so that an optical center line of the first head up display reaches pupil positions of a driver from front with respect to a reflecting surface of a windshield or a combiner and an optical center line of the second head up display enters at an angle different from the optical center line of the first head up display…..in horizontal direction of the vehicle with respect to the reflecting surface of the windshield or the combiner and reaches the pupil positions of the driver. (In further view of Fig. 7, Oka teaches illustrates that an image (center line) from the first head up display unit, 110 reflects of portion 113A ([0077]), while the image (center line) from the second head up display unit, 121 is reflected from the windshield, 220 ([0080]) and both lines reach the pupil position of the driver.  The optical centers of the first head up display and second display enters at different angles with respect to the windshield.  See horizontal center line in Fig. 7 of Oka’s drawing below.  Fig. 7 illustrates the optical centers of the first and second head up display entering at different angles and locations on the windshield with respect to a horizontal line).

    PNG
    media_image1.png
    266
    737
    media_image1.png
    Greyscale

Although Oka teaches of using a first and second head up display to provide a center line which enters the pupil positions of the driver at different angles with respect to the windshield in a horizontal direction, Oka does not explicitly teach:
….a driver to front passenger in the horizontal direction of the vehicle
However, in the same field of endeavor, Nakamura discloses displaying information at different locations of a windshield (See Fig. 3) and further illustrates using multiple display devices to provide images at different horizontal direction (driver to front passenger) of the vehicle (see Fig. 15).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Oka of providing images in a different horizontal direction (front to back) to a user’s eye and the image reflected from the windshield, to include the feature of providing images to a user’s eyes, wherein the images are reflected from the windshield in a different horizontal (driver to front passenger) direction, as disclosed by Nakamura to decrease the movement of the occupant’s sight line for visually recognizing displayed information ([0005]).
wherein the first and second head up displays are each configured to display a respective virtual image, each image disposed on a respective plane, the planes each including a length extending in the driver to front passenger horizontal direction of the vehicle. (Both Oka and Nakamura teach a first and second head up displays which display an image.  The image displayed location and size is considered the plane location for each of the images and inherently have X (horizontal to vehicle) and Y (vertical to vehicle) images, otherwise no image could be displayed that would be viewable by the driver.  Additionally, Oka illustrates two planes for the images in Fig. 15 which have a horizontal component).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHAD M DICKE/Primary Examiner, Art Unit 2693